ACCEPTED
                                                                                   04-15-00433-cv
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                             8/10/2015 4:55:08 PM
                                                                                   KEITH HOTTLE
                                                                                           CLERK

                         NO. 04-15-00433-CV

                                                               FILED IN
                  IN THE COURT OF APPEALS   4th COURT OF APPEALS
             FOR THE FOURTH DISTRICT OF TEXAS SAN ANTONIO, TEXAS
                     SAN ANTONIO, TEXAS     08/10/2015 4:55:08 PM
                                                             KEITH E. HOTTLE
                                                                  Clerk

           POST OAK CLEAN GREEN, INC., and
    TEXAS COMMISSION ON ENVIRONMENTAL QUALITY,

                                             Appellants,
                                   v.

             GUADALUPE COUNTY GROUNDWATER
                 CONSERVATION DISTRICT,

                                             Appellee.

  UNOPPOSED FIRST JOINT MOTION FOR EXTENSION OF
    TIME TO FILE BRIEFS OF APPELLANTS POST OAK
    CLEAN GREEN, INC. AND TEXAS COMMISSION ON
             ENVIRONMENTAL QUALITY



Christopher L. Dodson                   John A. Riley
State Bar No. 24050519                  State Bar No. 16927900
chris.dodson@bgllp.com                  jriley@jgdpc.com
BRACEWELL & GIULIANI LLP                JACKSON GILMOUR & DOBBS, PC
711 Louisiana Street, Suite 2300        1115 San Jacinto Blvd., Suite 275
Houston, Texas 77002-2770               Austin, Texas 78701
Telephone: (713) 223-2300               Telephone: (512) 574-8861
Facsimile: (713) 221-1212               Facsimile: (512) 574-8861


ATTORNEYS FOR APPELLANT POST OAK CLEAN GREEN, INC.
Bill Davis
State Bar No. 24028280
Bill.Davis@texasattorneygeneral.gov
Nancy Olinger
State Bar No. 15254230
Nancy.Olinger@texasattorneygeneral.gov
Cynthia Woelk
State Bar No. 21836525
Cynthia.Woelk@texasattorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL OF TEXAS
P.O. Box 12548
MC-059 & MC-066
Austin, Texas 78711
Telephone: (512) 936-1896
Facsimile: (512) 370-9191


   ATTORNEYS FOR APPELLANT TEXAS COMMISSION ON
             ENVIRONMENTAL QUALITY




                             -2-
      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants Post Oak Clean Green, Inc. (“Post Oak”) and Texas Commission on

Environmental Quality (“TCEQ”) file this Unopposed First Joint Motion for

Extension of Time to File Briefs of Appellants.

      Appellants’ Briefs are currently due on August 18, 2015. Appellants request

an extension of time of 30 days to file their Briefs, i.e., an extension of time to and

including September 17, 2015. This is Appellants’ first request for an extension of

time to file their Briefs. Counsel for Appellee Guadalupe County Groundwater

Conservation District has indicated that Appellee is not opposed to this request.

      Appellants need an extension of time because of the complex issues in this

appeal. Appellant Post Oak’s trial counsel substituted into this case after the

underlying briefing regarding the appealed order was completed; therefore

Appellant Post Oak’s counsel was not involved in the case in the trial court until

recently and needs additional time to analyze the issues and the record in order to

prepare a brief that will be helpful to the Court in resolving the case. Moreover, in

addition to assisting the preparation of the brief in this appeal, counsel for Post Oak

is, among other matters: (1) preparing to argue seven motions for summary

judgment in Civil Action No. 2012-33666, Vertical North America, Inc. now

known as Raizen North America, Inc. v. Vopak Terminal Deer Park, Inc. in the

61st Judicial District Court of Harris County, on August 28, 2015; (2) drafting an


                                         -3-
appellate brief to the Federal Circuit on an expedited schedule due August 10,

2015 in Civil Action No. 15-1870, M-I LLC, v. FPUSA LLC; (3) conducting

depositions; other discovery, including a site visit; and preparing pre-filed

testimony and exhibits for the administrative hearing pertaining to the TCEQ

permit for the proposed Post Oak landfill that have been ordered to be completed

by September 18, 2015.

      Similarly, Bill Davis, TCEQ’s lead appellate counsel, was not involved in

this case in the trial court, was on vacation when the time for submitting an

opening brief began to run, and did not receive a copy of the record on appeal until

August 5, 2015. He is also assisting several clients in evaluating a recently

published Environmental Protection Agency rule in connection with a forthcoming

challenge to the rule in the United States Court of Appeals for the D.C. Circuit and

consulting on two pending matters with court-set deadlines this week. For these

reasons, appellant TCEQ likewise requires additional time in order to prepare a

thorough and helpful brief in this case.

                                      PRAYER

      Appellants Post Oak Clean Green, Inc., and Texas Commission on

Environmental Quality pray that this Court grant a 30-day extension of time to file

their Briefs of Appellants, to and including September 17, 2015, and for any other

relief to which it may be entitled.


                                           -4-
Respectfully submitted,

   /s/ Christopher L. Dodson
John A. Riley
State Bar No. 16927900
jriley@jgdpc.com
JACKSON GILMOUR & DOBBS, PC
1115 San Jacinto Blvd., Ste. 275
Austin, Texas 78701
Telephone : (512) 574-8861
Facsimile : (713) 355-5001

Christopher L. Dodson
State Bar No. 24050519
chris.dodson@bgllp.com
BRACEWELL & GIULIANI LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002-2770
Telephone: (713) 223-2300
Facsimile: (713) 221-1212

ATTORNEYS FOR APPELLANT
POST OAK CLEAN GREEN, INC.

Bill Davis
State Bar No. 24028280
Bill.Davis@texasattorneygeneral.gov
Nancy Olinger
State Bar No. 15254230
Nancy.Olinger@texasattorneygeneral.gov
Cynthia Woelk
State Bar No. 21836525
Cynthia.Woelk@texasattorneygeneral.gov
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS
P.O. Box 12548
MC-059 & MC-066
Austin, Texas 78711
Telephone : (512) 936-1896
Facsimile : (512) 370-9191

 -5-
                                   ATTORNEYS FOR APPELLANT
                                   TEXAS COMMISSION ON
                                   ENVIRONMENTAL QUALITY


                    CERTIFICATE OF CONFERENCE
        I hereby certify that I conferred with counsel for Appellee Guadalupe
County Groundwater Conservation District, and Appellee does not oppose the
relief sought in this motion.


                                       /s/ Christopher L. Dodson
                                       Christopher L. Dodson


                       CERTIFICATE OF SERVICE
      I hereby certify that a copy of this Unopposed First Joint Motion for
Extension of Time to File Briefs of Appellants Post Oak Clean Green, Inc., and
Texas Commission on Environmental Quality was served on counsel of record by
E-File as follows on August 10, 2015, addressed as follows:

       Marisa Perales
       FREDERICK, PERALES, ALLMON & ROCKWELL PC
       707 Rio Grande, Ste. 200
       Austin, Texas 77552-6894

       Attorney for Appellee Guadalupe County
       Groundwater Conservation District


                                       /s/ Christopher L. Dodson
                                       Christopher L. Dodson




                                     -6-